DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to Applicant’s remarks and amendments filed 2/26/2021.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
Claims 1-13 and 16-20 are allowable because the prior art of record does not disclose or make obvious an inkjet printing machine comprising “a measuring group, configured to mreasure at least one dimension of the slab, wherein the measuring group is defined integral with or on-board the locking and centering group.”  It is this limitation, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Claim 15 is allowable because the prior art of record does not disclose or make obvious an inkjet printing method comprising “measuring at least one dimension of the slab by an indirect measurement of a distance between two elements of the locking and centering group or one element of the locking and centering group and a side of the slab.”  It is this limitation, in combination with other features and limitations of claim 15, that makes this claim allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hoshi (US 2015/0035933 A1) disclose an inkjet printing machine comprising a centering group (18a, 18b) for centering a medium on a support (Figs. 4-6).  Hoshi do not disclose a measuring group for measuring a dimension of the medium.
Mori (US 2019/0030920 A1) disclose an inkjet printing machine comprising a centering group (25, 26) configured to center feed a sheet medium (paragraph 64 & Figs. 5-6), wherein a measuring group configured to measure a dimension of the medium is provided integrally with the centering group (paragraphs 107, 118).  However, Mori’s centering group does not also lock the sheet medium.  Further, the centering group does not center the sheet medium on a support which supports the sheet medium during printing/decoration.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853